September 13, 2012 Brian Cascio Accounting Branch Chief Julie Sherman Staff Accountant United States Securities and Exchange Commission Washington, D.C. 20459 Re:OICco Acquisition I, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed July 9, 2012 File No. 001-35415 Dear Mr. Cascio, Please find attached the Registrants response to your comment letter of August 28,2012. Form 10-K for the Fiscal Year Ended December 31, 2011 General 1. Please tell us why you have not filed your Forms 10-Q for the periods ended March 31, 2012 and June 30, 2012. Please file these required Exchange Act Forms as soon as practicable. March 31, 2012 and June 30, 2012 10Q’s filed. Financial Statements Notes to Consolidated Financial Statements, page F-6 2. The footnotes on page F-6 do not appear to be related to the December 31, 2011 and 2010 financial statements included in your Form 10-K. Please amend your filing to provide the correct footnotes for the years ended December 31, 2011 and 2010. Footnotes corrected. Very truly yours, /s/ Joshua Sisk Joshua Sisk, President OICco Acquisition I, Inc.
